Citation Nr: 0106683	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  92-01 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
emergency room medical expenses incurred at West Florida 
Regional Medical Center in June 1998.

(The issues of entitlement to increased rating for 
cardiovascular disability and for left shoulder disability 
and entitlement to a total rating based on individual 
unemployability due to service-connected disability are 
addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1961 to 
August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 1998 letter of denial by the VA Medical Center, Biloxi, 
Mississippi, which denied the claim for payment or 
reimbursement of unauthorized emergency room medical expenses 
incurred at West Florida Regional Medical Center in June 
1998. 

The record shows that the veteran has been found to be 
incompetent and that his spouse (the appellant) has been 
appointed as his fiduciary.


REMAND

Service connection has been established for several 
disabilities, including disability described for rating 
purposes as post-operative coronary artery disease with 
hypertension and recurrent angina; a combined service 
connected disability rating of 100 percent was assigned by 
rating decision in December 1997, effective from July 1996.  
In June 1998, the veteran was treated at the emergency room 
at a private medical facility for complaints of chest pain.   
A VA medical examiner has reviewed the report of the private 
treatment and concluded that at the time of the veteran's 
emergency room visit in June 1998, VA medical facilities were 
feasibly available.  The veteran's claim for entitlement to 
reimbursement for or payment of the cost of medical services 
in connection with the veteran's emergency room visit at a 
private facility in June 1998 was denied, and the present 
appeal ensued.  

The Board begins by observing that the private medical care 
provided to the veteran appears to have been directly related 
to his service-connected cardiovascular disability.  It 
appears that the veteran was suffering chest pain and feared 
he may have been suffering a myocardial infarction.  
According to the veteran, a friend took him to the private 
emergency room.  A review of the medical record of that 
treatment shows that various tests were conducted and the 
conclusion reached that the veteran was not suffering a 
myocardial infarction.  He was then released.  A VA reviewing 
physician has determined that VA medical facilities were 
feasibly available for the treatment in question.  

Applicable law provides that, under certain circumstances, 
the VA may assume financial responsibility for the cost of 
unauthorized non-VA medical care.  The criteria are 
threefold.  First, the treatment must be for a service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability.  Second, the medical services must have 
been provided during a medical emergency.  Finally, it must 
be demonstrated that VA medical facilities were not feasibly 
available.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2000).  The Board emphasizes that all three 
requirements must be met in order to establish entitlement to 
reimbursement.  

The Board notes here that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the questions 
of whether a medical emergency existed and whether VA 
facilities were feasibly available are interrelated.  Cotton 
v. Brown, 7 Vet.App. 325, 327 (1995).  The Court has also 
stated that the determination of whether a VA facility was 
"feasibly available" must be made after consideration of 
such factors as the degree of urgency of the appellant's 
medical condition and the length of any delay that would have 
been required to obtain treatment.  Cotton v. Brown, 7 
Vet.App. 325 (1995).

Given the veteran's history of cardiovascular disability, 
medical records in the claims file which shows numerous 
procedures for that disability over the years, and some 
evidence which suggest that the veteran may have sought 
private treatment for cardiovascular symptoms in the past, 
the Board believes that further development of the medical 
evidence is necessary to address the interplay between the 
question of whether a medical emergency existed and the 
question of whether VA facilities were feasibly available.  

The Board believes that further medical review and a medical 
opinion on these questions is also made necessary by the 
recent passage of the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance, including 
medical opinions, to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take any necessary action to comply 
with the new notice/assistance provisions 
of the Veterans Claims Assistance Act of 
2000.  

2.  The RO should also document for the 
claims file the distance in miles from 
the veteran's residence to the private 
medical facility in question and also 
from his residence to VA medical 
facilities.  

3  A VA cardiovascular examiner review 
the veteran's claims file to determine 
whether, given the veteran's service-
connected cardiovascular disability and 
history of treatment therefore, a medical 
emergency existed in June 1998 of such a 
nature that delay in obtaining medical 
treatment would have been hazardous to 
the veteran's life or health.  If so, 
then the VA examiner should indicate 
whether an attempt to use VA medical 
facilities would not have been 
reasonable, sound, wise or practicable, 
or that treatment at such VA facilities 
would have been refused. 

4. After completion of the above, The RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the benefit sought 
remains denied, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded and opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to develop a question of 
medical complexity and to assist the veteran.  The appellant 
and her representative are free to submit additional 


evidence and argument in support of the matters addressed by 
the Board in this remand. 



		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).






 

